Motion for consolidation granted insofar as to allow appellant to have the appeals heard in one typewritten or mimeographed appeal book, but upon printed appellant’s points, upon condition that the appellant serves one copy of the typewritten or mimeographed record and three copies of the printed appellant’s points on the attorney for respondent and files 6 typewritten or 19 mimeographed copies of the record on appeal, together with appellant’s printed points, with this court on or before June 12, 1962, with notice of argument for June 21, 1962, said appeals to be argued or submitted when reached. Respondent’s points are to be served and filed on or 'before June 18, 1962. Motion to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before June 12, 1962, with notice of argument for June 21, 1962, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before June 18, 1962. Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.